Citation Nr: 0311244	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-02 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a low back disorder 
(claimed as low back pain), bilateral hearing loss, bilateral 
hip disorder, and hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty or active duty for training 
during the following verified periods: April 1957 to October 
1957, October 1959 to October 1963, and July 1996 to March 
1997.  His DD Form 214 shows that as of March 28, 1997, he 
had more than 4 years of active duty and more than 28 years 
of prior inactive service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Phoenix, Arizona.

The issues of entitlement to service connection for bilateral 
hearing loss, bilateral hip disability, and hypertension are 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish the claim; all reasonable development necessary for 
the disposition of the instant case has been completed.

2.  The evidence submitted in support of the claim for 
service connection for a low back disorder establishes a 
nexus between the current low back disorders and service.


CONCLUSION OF LAW

A low back disorder was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA) on November 
9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The new legislation provides for, among other things, 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (August 29, 
2001), codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  These regulations state that the provisions 
merely implement the VCAA and do not provide any additional 
rights.  66 Fed. Reg. at 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  Where laws or regulations change after a claim 
has been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless either Congress 
provided otherwise or Congress has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991)

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of the 
February 2002 rating decision and the Supplemental Statement 
of the Case, the RO provided the veteran with the applicable 
law and regulations and gave notice as to the evidence 
generally needed to substantiate his claim.  The veteran was 
afforded a thorough VA examination in May 2001.  The RO sent 
a letter to the veteran dated in November 2001 that advised 
him of what the responsibilities of the VA and the veteran 
are in developing the record.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Review of the record does not 
suggest the existence of any outstanding Federal government 
record or any other records that could additionally 
substantiate the veteran's claim.  

Accordingly, with respect to the duty to assist, the Board 
finds that the evidence of record, which includes VA medical 
records, is sufficient to dispose of this issue on appeal.  
Since the RO has also provided all required notice and 
assistance to the veteran, the Board finds that there is no 
prejudice in proceeding with the claim at this time.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); VAOPGPREC No. 16-92 
(July 24, 1992).

Service medical records indicate that when the veteran 
underwent an enlistment physical examination in October 1959, 
the clinical evaluation of his spine was normal.  The medical 
history was negative for any back complaints.  The veteran 
complained of acute onset of pain in left sacroiliac area 
while playing football, which became progressively worse.  He 
reported a history of back difficulty prior to entering 
service.  The diagnosis was low back strain.  In July 1961, 
the veteran sought treatment for lumbosacral pain with a 
history of recurrence for several years.  Physical 
examination demonstrated a spasm of the right gluteus muscle.  
In March 1963, the veteran received heat and massage followed 
by "Williams" exercises.  The provisional diagnosis was low 
back syndrome.  The veteran complained of severe back pains 
in February 1963.  The veteran was admitted for inpatient 
care for approximately ten days.  The diagnosis was myositis, 
acute, lumbar muscle, organism undetermined.  The line of 
duty determination discloses that the veteran was injured 
while loading laundry onto trucks.  His separation physical 
examination from September 1963 reflects that the veteran 
denied any back problems.
 
Records from M.G. Hospital indicate an admission in June 1976 
for low back pain and spasm.  The veteran reported that he 
was pushing a heavy mail container up a ramp at his job.  He 
was treated with bed rest and traction.  The pertinent 
discharge diagnosis was acute back strain.

Clinical evaluation of the veteran's spine was normal upon a 
periodic physical examination in October 1976.  Records from 
M-W Hospital show that the veteran underwent microsurgical 
disc excision L2-3 and L3-4 left.  His diagnosis was 
protruded disc, L2-3 and L3-4 left, causally related to 
injury at work in July 1983.  The veteran denied a history of 
recurrent back pain at that time.  D.A.R., M.D. indicated by 
letter in October 1988 that he had performed the veteran's 
microsurgery.  Dr. R. disclosed that he last saw the veteran 
in February 1985 at which time he was fully recovered.  Dr. 
R. concluded that the veteran was fit and able to resume his 
military duties.  The veteran underwent an enlistment 
physical examination in August 1989, which indicated a normal 
examination of the spine.  Scars were noted over L4-5, the 
left para spinal D6, and right para spinal D5.  The veteran 
indicated a history of recurrent back pain.  When examined in 
March 1993, the spine was found to be normal except for a 
surgical scar.  The veteran denied a history of recurrent 
back pain.  Medical history showed L4-5 microsurgery in July 
1982 to remove a disc.  There were no residuals.  Clinical 
evaluation of the spine in November 1995 was normal; a scar 
was noted.  The veteran denied any recurrent back pain.  The 
veteran underwent an "over-40" examination in March 1997, 
which reflected a normal clinical evaluation of the spine.  
Status post laminectomy is listed amongst the defects and 
diagnoses.  The veteran indicated a history of recurrent back 
pain at the time of examination.

The veteran sought treatment in June 1997 after throwing out 
his back while unloading equipment at the N.B. Armory.  On 
physical examination, the veteran had para spinal muscle 
spasms, left more than the right.  The assessment was 
lumbosacral spasm left greater than right.

W.P.T. provided a lay statement in November 1999, indicating 
that he was the veteran's first sergeant when their unit 
deployed to Bosnia in August 1996.  W.P.T. indicated that the 
veteran went through a rigorous training program and had no 
physical or medical problems.  W.P.T. reported that the 
veteran injured his back in December 1996.

By letter received in January 2000, E.P.J, D.C. stated that 
the veteran presented in May 1999 with complaints of low back 
and leg pain.  He received spinal adjustments and myofascial 
release treatments.

E.P.J., D.C. opined in December 2000 that the veteran's 
current condition was more than 51 percent related to his 
original injury in 1963.

The veteran underwent a VA compensation and pension (C&P) 
physical examination in May 2001.  The examiner noted 
initially that he had reviewed the veteran's claims file.  
Medical history was reviewed and the following was noted:  
low back symptoms in 1960 prior to service, which resolved at 
that time; muscle spasm low back in 1963 due to some heavy 
lifting; lower extremity pain in anterior thigh down to the 
foot with numbness between the knee and the ankle on the 
left; low back injury while working for the baggage service 
at his civilian job in 1967, resolving in six weeks; and 
another lifting injury in 1975-76; back surgery in 1979 
followed by an infection.  The veteran reported that 
currently his low back hurts all of the time and he has been 
treated by a chiropractor for the last 1-1/2 years.  Following 
physical examination, the examining physician diagnosed 
lumbar spine status post surgery with degenerative disc 
disease and degenerative joint disease.  The examiner opined 
that the veteran's current symptoms were probably partially 
related to his military service injury with the majority 
attributable to nonmilitary service on-the- job injuries and 
an infection that developed after surgery.  He estimated the 
current condition was 20 percent service related or less.

E.P.J., D.C. submitted an opinion in May 2002.  He opined 
after reviewing his records that the veteran's current 
condition is more than 75 percent related to his original 
injury in 1963 while in the armed services.

The veteran testified in a travel Board hearing in January 
2003.  His testimony indicates as follows:

The veteran traveled over 12,000 miles by "Hummvee" while 
deployed.  The road conditions were very bad, consisting of 
continuous potholes.  Traversing them was "bone jarring."  
The seating was also very uncomfortable because Kevlar 
ballistic maps were required and they were like sitting on a 
tabletop.  (Transcript (T.) at p. 4 The back rest stuck into 
the lower back and the legs were kept in almost horizontal 
position in front and the seats were low.  He had to carry 
and wear very heavy equipment at all times, e.g., 25-pound 
(lb.) flak vest, 40 to 50-lbs. of canteens, Kevlar helmet, 
and rounds of ammunition.  (T. at p 5)  He went to the field 
hospital with back complaints.  (T. at p. 6)  The back 
naturally became worse as he got older and he also had a back 
operation.  (T. at p. 9)

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  To demonstrate a 
chronic disease in service, a combination of manifestations 
must be shown that is sufficient to identify the disease 
entity and there must be sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2002).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).   Service connection for arthritis may 
be presumed when it is manifested to a degree of 10 percent 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service." Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  A review of the record demonstrates that 
the veteran currently has a disorder pertaining to his low 
back, specifically, degenerative disc disease and 
degenerative joint disease.  It is well settled that the 
Board may not rely upon its own unsubstantiated medical 
opinion.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Traut v. Brown, 6 Vet. App. 495 (1994);  Allday v. Brown, 7 
Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398.  
There are a number of medical opinions of record that 
substantiate the existence of a connection in varying degrees 
between the veteran's service and his current low back 
disorder.  The record presents no medical opinions to 
contradict a finding that the veteran's low back disorder is, 
at least in part, connected to service either by incurrence 
or aggravation.  Clearly, the veteran's entry examination 
into his period of active duty in 1959 showed no preexisting 
back disorder, and his service medical records during that 
period of active service revealed back treatment on several 
occasions.  Subsequent to service, he again encountered post 
service back injury.  Nevertheless, the medical examiners who 
provided medical opinions were aware of the service and post 
service episodes and disorders incurred.  Further, they both 
document performing a records review prior to providing a 
nexus opinion.  Significantly, all examiners concur that the 
veteran's military service played a role in the current 
disability, with the May 2002 opinion assigning the current 
disorder to be 75 percent related to the original service 
injury.  Accordingly, the Board finds that service connection 
for a low back disorder as characterized above is warranted.


ORDER

Entitlement to service connection for a low back disorder is 
granted.


REMAND

Service medical records show that the veteran's audiometric 
test results varied greatly.  Additionally, the veteran has 
submitted private medical statements that tend to link his 
bilateral hip disability and hypertension to service.  If the 
medical evidence of record is insufficient, the Board is 
always free to supplement the record by seeking an advisory 
opinion or ordering a medical examination.  However, it is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

Accordingly, the case is remanded for the following:   

1.  The veteran is to be afforded the 
following examination(s): (1) an audiological 
evaluation to determine the nature, status and 
etiology of any hearing disorder; (2) an 
orthopedic examination to determine the 
nature, status and etiology of any bilateral 
hip disorder and any degenerative changes left 
hip; and (3) a general medical examination to 
determine the nature, status and etiology of 
any hypertension disorder.  Send the claims 
folder to the examiner for review.

A.  The Audiologic evaluator is requested to 
address the following matter:  what is the 
degree of medical probability that there is a 
causal relationship between any current 
hearing disability (other than service 
connected tinnitus) and his service, bearing 
in mind both his military occupational 
specialty and the nature of his employment in 
various civilian positions.
B.  The Orthopedic examiner is requested to 
address the following matters: (a) Does the 
veteran currently have a diagnosed bilateral 
hip disability (or disabilities) (b) If he has 
such a disability (or disabilities) the 
examiner is requested to provide an opinion, 
based upon the examination results and the 
evidence in the claims file, regarding the 
etiology of any bilateral hip disability found 
to be present, to include whether it is at 
least as likely as not (i.e., at least a 50-50 
probability) that any currently diagnosed 
bilateral hip disorder was caused by military 
service or caused or aggravated by a service-
connected disability, specifically, a low back 
disorder.  

C.  The General Medical examiner is requested 
to address the following matters: (a) Does the 
veteran currently have essential hypertension 
(b) If he has such a disability, the examiner 
is requested to provide an opinion, based upon 
the examination results and the evidence in 
the claims file, regarding the etiology of any 
diagnosed hypertension disability found to be 
present, to include whether it is at least as 
likely as not (i.e., at least a 50-50 
probability) that any currently diagnosed 
hypertension disorder was caused or aggravated 
by military service or a service-connected 
disability specifically, low back disorder, or 
whether such an etiology or relationship is 
less than likely (less than a 50-50 
probability).

2.  Thereafter, the RO should readjudicate the 
veteran's claims for entitlement to service 
connection for bilateral hearing loss, 
bilateral hip disability, and hypertension.  
If the benefits sought on appeal remain 
denied, the veteran and his representative 
should be provided with an appropriate 
supplemental statement of the case (SSOC) and 
given the opportunity to respond. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                        
____________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

